179 F.2d 239
INSURANCE COMPANY OF NORTH AMERICA, Appellant,v.Carl T. HOWE, Appellee.
No. 10919.
United States Court of Appeals Sixth Circuit.
December 14, 1949.

Appeal from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
James A. Butler (of Bulkley, Butler & Pillen), Cleveland, Ohio, for appellant.
James A. Butler, Wm. F. Marsteller, (of Baker, Hostetler & Patterson), Cleveland, Ohio, for appellee.
Before SIMONS, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the record, briefs and argument of counsel for the respective parties;


2
And it appearing that the questions of fact involved were submitted to the jury under appropriate instructions pertaining thereto, compare Myers v. John Hancock Mut. Life Insurance Co., 108 Ohio St. 175, 181 through 183, 140 N.E. 504, that the verdict of the jury is amply supported by the evidence, and that there is no prejudicial error in the rulings of the trial judge or in his instructions to the jury;


3
It is therefore ordered that the judgment of the District Court be and is affirmed.